Citation Nr: 9920879	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-26 300	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether the initial evaluation of 20 percent is warranted 
for a neurogenic bladder due to the veteran's service-
connected multiple sclerosis.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.

WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  This appeal arises from a June 1997 rating decision of 
the Buffalo, New York, Regional Office (RO) which granted 
secondary service connection for a neurogenic bladder 
resulting from the veteran's service-connected multiple 
sclerosis (MS).  This disorder was evaluated as 
noncompensable.  The veteran appealed this decision.  In June 
1997, the RO granted an increased evaluation for this 
disability to 20 percent disabling.

This appeal also arises from an April 1998 decision which 
evaluated the veteran's neurogenic 
bladder, but failed to address his 
claim for secondary service connection for a psychiatric 
disability resulting from his 
service-connected MS.  A brief filed directly to the Board by 
the veteran's 
representative in April 1999 argued that it amounted to a 
timely notice of 
disagreement regarding the latter issue, pursuant to the U. 
S. Court of Appeals for 
Veterans Claims (hereafter Court) decision in Buckley v. 
West, 12 Vet. App. 76 
(1998).  The Board's jurisdiction of the issue of service 
connection for a 
psychiatric disability will be discussed in the following 
remand.


FINDING OF FACT

On April 2, 1999, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal, as to the issue 
of whether the initial evaluation of 20 percent is warranted 
for a neurogenic bladder, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

In a Board decision of August 1988, the veteran was granted 
service connection for multiple sclerosis.  The veteran filed 
a claim for secondary service connection for a bladder 
disability resulting from his service-connected MS in October 
1996.  By rating decision of early June 1997, the RO granted 
secondary service connection for neurogenic bladder and 
evaluated it as noncompensable.  The veteran filed a notice 
of disagreement (NOD) with this decision in mid-June 1997.  
The only issue discussed in this NOD was the evaluation of 
the veteran's neurogenic bladder.  A SOC on this issue was 
sent to the veteran in late June 1997.  He was informed that 
his evaluation for his neurogenic bladder had been increased 
to 20 percent disabling.

On April 2, 1999, the veteran's representative incorporated 
into the claims file a brief to be presented directly to the 
Board.  Attached to the brief was a statement from the 
veteran, over his signature, that noted his wish to withdraw 
the issue of whether the initial evaluation of 20 percent is 
warranted for a neurogenic bladder from appellate 
consideration.  In the brief, the representative also 
affirmed that the veteran wished to withdraw this issue from 
Board consideration.

II.  Analysis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn the appeal regarding the issue of whether the 
initial evaluation in excess of 20 percent disabling is 
warranted for a neurogenic bladder and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed as to the issue of whether the 
initial evaluation of 20 percent disabling is warranted for a 
neurogenic bladder.


REMAND

At his hearing on appeal in November 1997, the veteran and 
his spouse testified about the severity of his neurogenic 
bladder.  His representative raised the additional issue of 
secondary service connection for depression resulting from 
the veteran's MS symptoms.  The veteran's spouse testified 
that the MS caused mood swings in the veteran.  He denied any 
treatment or examination for his psychiatric complaints.  The 
Hearing Officer commented that examinations would usually be 
provided in response to a claim for service connection.

In a letter dated November 20, 1997, the veteran's 
representative stated that the veteran wished to file a claim 
for service connection for depression.

In February 1998, the RO requested that the veteran receive a 
VA psychiatric examination.  This examination was conducted 
in March 1998.  According to the report of the examination, 
the diagnoses included depressive disorder due to multiple 
sclerosis. 

A SSOC was issued to the veteran on April 30, 1998.  This 
SSOC only discussed the issue of an increased evaluation for 
the veteran's neurogenic bladder, which was denied.  There 
was no discussion of the veteran's claim of secondary service 
connection for a psychiatric disability.

In a written brief incorporated into the claim file on April 
2, 1999, the representative argued that this brief should be 
considered a NOD on the issue of secondary service connection 
for a psychiatric disability.  It was contended that this 
document was a valid NOD to the RO's failure to adjudicate 
the properly raised issue of a psychiatric disability at the 
time of the hearing on appeal in November 1997.  The 
representative's contentions were based on the Court's 
decision in Buckley v. West, 12 Vet. App. 76 (1998).  The 
Board was requested to remand this issue to the RO with 
instructions to adjudicate the properly raised claim.

As has been held by the United States Court of Appeals for 
Veterans Claims in Buckley v. West, 12 Vet. App. 76 (1998), 
the Board of Veterans' Appeals has jurisdiction over certain 
claims that have not been adjudicated by the RO.  According 
to the Court, when the veteran clearly presents a claim, and 
the RO fails to adjudicate the claim, the Board has 
jurisdiction of the claim, if the veteran files a notice of 
disagreement objecting to the RO's failure to act.

 In the present case, the veteran properly raised the issue 
of secondary service connection for a psychiatric disability 
at his hearing on appeal in November 1997.  The claim was 
also presented in a letter of November 1997.  The veteran was 
then provided a VA psychiatric examination that contained a 
nexus opinion linking his depressive disorder to his service-
connected multiple sclerosis.  The claims folder includes no 
indication that the RO adjudicated the claim.  An NOD, 
referring specifically to the RO's failure to adjudicate the 
calim, has been filed by the veteran's representative.

Under these circumstances, as held by the Court in Buckley, 
the Board has jurisdiction of the claim for service 
connection for a psychiatric disability. 

Therefore, the claim for service connection for a psychiatric 
disability must be remanded for further development by the 
RO, as follows:

The RO should adjudicate the issue of 
service connection for a psychiatric 
disability. If the claim is not resolved 
to the satisfaction of the appellant, the 
RO should furnish the resentative and the 
appellant with a statement of the case.  
The appellant and his representative 
should be notified of all steps necessary 
to complete an appeal to the Board of 
Veterans' Appeals, including the 
necessity of filing a substantive appeal 
within the applicable time limits.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
No inference should be drawn regarding the final disposition 
of the claims as a result of this action.



		
G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



